Name: Commission Regulation (EC) No 888/97 of 16 May 1997 amending certain provisions of the standards for fresh fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 Avis juridique important|31997R0888Commission Regulation (EC) No 888/97 of 16 May 1997 amending certain provisions of the standards for fresh fruit and vegetables Official Journal L 126 , 17/05/1997 P. 0011 - 0014COMMISSION REGULATION (EC) No 888/97 of 16 May 1997 amending certain provisions of the standards for fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1), and in particular Articles 2 (2) and 10 thereof,Whereas Article 2 of Regulation (EEC) No 2200/96 lays down that when it adopts standards for fresh fruit and vegetables the Commission is to take account of the international standards of the United Nations Economic Commission for Europe;Whereas the Community standards for fresh fruit and vegetables are dispersed over numerous Community provisions; whereas some of those provisions should be harmonized to ensure uniform application of the said standards and conformity checks;Whereas the international standards for fresh fruit and vegetables laid down by the Economic Commission for Europe clearly define how the identity of the packer and dispatcher are to be indicated on packaging; whereas, in particular for reasons of legal clarity, those international provisions should be incorporated into all the Community standards for fresh fruit and vegetables;Whereas the Regulations laying down standards for artichokes, beans, peas, cauliflowers and garlic do not contain provisions on the indication of the country of origin on the packaging; whereas such provisions, which are included in the international standards in force, should be introduced;Whereas a class III was established by the Regulations laying down standards for leeks, aubergines, courgettes, tomatoes, onions, witloof chicory, cherries, strawberries, Brussels sprouts, table grapes, lettuces, curled-leaved and broad-leaved (Batavian) endives, cucumbers, citrus fruit and dessert apples and pears; whereas that class III was applicable only in exceptional situations and whereas it has lost its importance for the fresh fruit and vegetables sector; whereas the international standards make no provision for such a category and whereas, for the sake of simplification, it should be removed from the Community standards;Whereas Council Regulation No 211/66/EEC of 14 December 1966 adding a supplementary quality class to the common quality standards for certain fruits and vegetables (2), as last amended by Regulation (EEC) No 3596/90 (3), also established a class III for cauliflowers; whereas for the reasons set out above, the abovementioned Regulation No 211/66/EEC should be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. Chapters VI 'Provisions concerning marking` of the Annexes to:(a) the Regulations listed in Annex I are hereby amended as follows:Point A 'Identification` is replaced by the following:'Packer and/or Dispatcher: Name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher (or equivalent abbreviations)" has to be indicated in close connection with the code mark.`(b) the Regulations listed in Annex II are hereby amended as follows:Point C 'Origin of Produce` is replaced by the following:'Country of origin and, optionally, district where grown, or national, regional or local place name.`2. In the Regulations listed in Annex III, all references to class III are deleted.3. Regulation No 211/66/EEC is hereby repealed.Article 2 This Regulation shall enter into force on 1 July 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 May 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.(2) OJ No 233, 20. 12. 1966, p. 3939/66.(3) OJ No L 350, 14. 12. 1990, p. 38.ANNEX I Council Regulation No 23 (Annex II/1) (1), as last amended by Regulation (EEC) No 1108/91 (2).Commission Regulation No 58 (3), as last amended by Regulation (EC) No 448/97 (4).Council Regulation No 10/65/EEC (5), as last amended by Regulation (EEC) No 918/78 (6).Commission Regulation (EEC) No 1292/81 (7), as last amended by Regulation (EEC) No 1076/89 (8).Commission Regulation (EEC) No 778/83 (9), as last amended by Regulation (EC) No 1657/92 (10).Commission Regulation (EEC) No 2213/83 (11), as last amended by Regulation (EEC) No 658/92 (12).Commission Regulation (EEC) No 899/87 (13), as last amended by Regulation (EEC) No 658/92.Commission Regulation (EEC) No 1591/87 (14), as amended by Regulation (EEC) No 658/92.Commission Regulation (EEC) No 1730/87 (15), as last amended by Regulation (EEC) No 1675/92 (16).Commission Regulation (EEC) No 79/88 (17), as last amended by Regulation (EEC) No 658/92.Commission Regulation (EEC) No 1677/88 (18).Commission Regulation (EEC) No 920/89 (19), as last amended by Regulation (EC) No 1017/96 (20).Commission Regulation (EEC) No 1076/89 (21).Commission Regulation (EEC) No 410/90 (22), as last amended by Regulation (EEC) No 305/92 (23).Commission Regulation (EEC) No 3596/90 (24), as last amended by Regulation (EEC) No 1169/93 (25).Commission Regulation (EEC) No 1108/91 (26), as last amended by Regulation (EEC) No 997/95 (27).Commission Regulation (EEC) No 454/92 (28).(1) OJ No 30, 20. 4. 1962, p. 965/62.(2) OJ No L 110, 1. 5. 1991, p. 67.(3) OJ No 56, 7. 7. 1962, p. 1606/62.(4) OJ No L 68, 8. 3. 1997, p. 17.(5) OJ No 19, 5. 2. 1965, p. 246/65.(6) OJ No L 119, 3. 5. 1978, p. 15.(7) OJ No L 129, 15. 5. 1981, p. 38.(8) OJ No L 114, 27. 4. 1989, p. 14.(9) OJ No L 86, 31. 3. 1983, p. 14.(10) OJ No L 172, 27. 6. 1992, p. 53.(11) OJ No L 213, 4. 8. 1983, p. 13.(12) OJ No L 70, 17. 3. 1992, p. 15.(13) OJ No L 88, 31. 3. 1987, p. 17.(14) OJ No L 146, 6. 6. 1987, p. 36.(15) OJ No L 163, 23. 6. 1987, p. 25.(16) OJ No L 176, 30. 6. 1992, p. 10.(17) OJ No L 10, 14. 1. 1988, p. 8.(18) OJ No L 150, 16. 6. 1988, p. 21.(19) OJ No L 97, 11. 4. 1989, p. 19.(20) OJ No L 135, 6. 6. 1996, p. 21.(21) OJ No L 114, 27. 4. 1989, p. 14.(22) OJ No L 43, 17. 2. 1990, p. 22.(23) OJ No L 32, 8. 2. 1992, p. 15.(24) OJ No L 350, 14. 12. 1990, p. 38.(25) OJ No L 118, 14. 5. 1993, p. 22.(26) OJ No L 110, 1. 5. 1991, p. 67.(27) OJ No L 101, 4. 5. 1995, p. 16.(28) OJ No L 52, 27. 2. 1992, p. 29.ANNEX II Regulation No 23 (Annex II/1).Regulation No 58.Regulation No 10/65/EEC.ANNEX III Regulation No 23 (Annex II/1).Regulation (EEC) No 1292/81.Regulation (EEC) No 778/83.Regulation (EEC) No 2213/83.Regulation (EEC) No 899/87.Regulation (EEC) No 1591/87 (Annex II).Regulation (EEC) No 1730/87.Regulation (EEC) No 79/88 (Annex I).Regulation (EEC) No 1677/88.Regulation (EEC) No 920/89 (Annexes II and III).Regulation (EEC) No 1076/89.